Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 5, 2012, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the factual determination of the Unemployment Insurance Appeal Board that claimant was discharged for misconduct. Claimant was employed as a business office manager and, in that role, had access to gift cards given as employee incentives. She was discharged for activating one of the cards for her personal use without authorization from the executive director. Claimant denied knowing that she was required to obtain authorization and testified that she was entitled to the card, but those explanations for her conduct created credibility issues for the Board to resolve (see Matter of Andreani [HPP Rinx, Inc. — Commissioner of Labor], 44 AD3d 1210, 1211 [2007]). Inasmuch as an employee’s apparent dishonesty or failure to comply with an employer’s policies and procedures can constitute disqualifying misconduct, we perceive no reason to disturb the Board’s decision (see Matter of Wise [Commissioner of Labor], 19 AD3d 795, 795-796 [2005]; Matter of Williams [Commissioner of Labor], 262 AD2d 903, 903 [1999]).
Rose, J.E, McCarthy, Garry and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.